Filed 9/17/20 In re A.P. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

In re A.P., a Person Coming Under                                   B303620
the Juvenile Court Law.
______________________________                                      (Los Angeles County
LOS ANGELES COUNTY                                                  Super. Ct. No. 19LJJP00265)
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,
         Plaintiff and Respondent,
         v.
S.P.,
         Defendant and Appellant.


     APPEAL from findings and order of the Superior Court of
Los Angeles County, Michael C. Kelley, Judge. Affirmed.
     John P. McCurley, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kristine P. Miles,
Assistant County Counsel, and Sally Son, Deputy County
Counsel, for Plaintiff and Respondent.
                                    _________________________
                       INTRODUCTION
      Mother appeals from the juvenile court’s jurisdictional
findings and removal order regarding her minor daughter A.P.
She contends the evidence was insufficient to support the
juvenile court’s findings that: 1) Mother’s history of mental and
emotional problems prevented her from caring for A.P. and
placed A.P. at risk of harm; 2) Mother is unable to provide A.P.
with ongoing supervision, given A.P.’s self-mutilation and
suicidal ideations; and 3) removal from Mother’s custody was
necessary to protect A.P. from a substantial risk of harm.
      We conclude substantial evidence supports the juvenile
court’s jurisdictional findings and order removing A.P. from
Mother’s care.
      FACTUAL AND PROCEDURAL BACKGROUND
A.    Events Leading to Dependency Jurisdiction
       On April 3, 2019, Mother’s 11-year-old daughter A.P. came
to the attention of the Los Angeles County Department of
Children and Family Services (DCFS) when A.P. cut herself with
“a sharp blade” after having “thoughts of feeling hopeless.” A.P.
had “15 fresh superficial marks on both arms/wrist.” It was
reported by the referring party that A.P. mentioned her mother is
“working on herself.”
       DCFS learned A.P. resides with her adult brothers Jose
and Mark in a single-story home.1 A.P. sleeps on a bed in the
living room. According to Jose, A.P. had been living with him
and Mark since “the beginning of the school year because the

1   Mother has three adult children—Jose, Mark, and
Samantha.




                                2
family decided it would be ‘better’ for” A.P. Jose explained
because Mother lives in Lancaster and works in Los Angeles, A.P.
“would have to wake up at 4:00 a.m. to be . . . on time for school.”
He recalled Mother “worked a lot” during his childhood too (Jose
grew up in his father’s care), but stated she has “always been
around.”
      The DCFS social worker (CSW) inquired about A.P. cutting
herself; Jose stated he “does not have concerns” but “does want to
assist [A.P.] in receiving services.” Jose believed A.P. cut herself
“because of the crowd of friends she has been hanging out with at
school,” whom he described as “emo.” When the CSW inquired
about A.P.’s doctor, Jose reported he does not have any
information “because mother takes [A.P.] to the doctor.” Jose
admitted he does not have legal guardianship over A.P., nor any
legal documentation granting him custody, or rights to enroll her
in school or seek medical treatment on her behalf.
      While interviewing A.P., the CSW observed she had 15
horizontal cut marks on each arm. A.P. admitted she cut herself
at school on April 2, 2019, with a pencil sharpener blade she
obtained “from her friend who also cuts herself.” She reported
having wanted to kill herself in fifth grade “due to feelings of
sadness.” A.P. reported she felt “empty” and “felt triggered to cut
herself because she wants to know her father” whom she has
never met.
      When asked about her relationship with Mother, A.P.
reported she is “not close” with Mother and does not want to live
with her. A.P. was willing to participate in therapy and reported
Mother had agreed to enroll her in therapy.
      DCFS investigated the family’s prior welfare history and
discovered the following:




                                 3
• January 11, 2001: A referral alleged general neglect of
  (then minors) Samantha and Mark, as Mother “left the
  home for the last three months.” The home appeared
  “filthy.” Mark came to school hungry, with no lunch
  money; he was also observed wandering the streets at
  night.
• September 4, 2010: The referring party stated Mother
  brought A.P. to a pediatrician after noticing a “slight
  redness and puffiness” in A.P.’s vagina. When Mother
  asked if anyone touched her, A.P. reportedly responded
  with the name of 30-year-old neighbor Larry and six-
  year-old Ginger. The pediatrician instructed Mother to
  take A.P. to Children’s Hospital; she did not. The caller
  described Mother as “guarded, irritated when
  questioned for further details,” and “uncooperative.”
  The caller said Mother may be “suffering from a mental
  health disorder,” “could have a psychiatric issue, or
  might have been under the influence.” DCFS could not
  locate Mother and A.P.; the referral was closed as
  “contact attempted/can’t locate.”
• April 2, 2013: The reporting party noticed a bruise on
  A.P.’s right eye and cheek area (“a black eye”). A.P.
  said her brother beat her up because “he doesn’t like
  me.” The referral was closed as “situation stabilized”,
  as all family members maintained the injury was
  accidental while playing.
• October 16, 2013: A.P. came to school “very upset and
  crying” because she witnessed Mother and then-minor
  Samantha fighting at home; they threw chairs,
  umbrellas, and other objects at one another and




                         4
  “destroyed the home.” A.P. appeared “anxious and
  depressed” and was concerned someone was “going to
  get hurt and die.” The referral was closed as “situation
  stabilized”, as family members denied any conflict
  between Samantha and Mother other than “typical
  mother/teen arguments.”
• August 11, 2014: Mother went to the police station to
  file a missing person’s report for (then 18-year-old)
  Samantha, who had run away. An officer reported
  “odd” and “crazy” behavior by Mother. He observed
  Mother “yelling and screaming” at A.P. multiple times
  while the child was reading. The officer stated there
  “seemed a lack of love” and that Mother was “cold” and
  “distant” with A.P. The officer observed Mother
  “walking at least 20 to 30 feet ahead of the child and
  not paying her any attention.”
          An up front assessment (UFA) was completed for
  Mother, indicating Mother “did appear to have some
  mental health issues, including paranoia, as she
  disclosed . . . someone is stalking her and possibly
  trying to poison her and her daughter.” Mother was
  even suspicious of the UFA assessor and questioned her
  credentials. The UFA found Mother met criteria for
  unspecified schizophrenia spectrum and other psychotic
  disorders. Despite these concerns, the referral was
  closed as “situation stabilized.”
• August 27, 2018: Referring party reported Mother
  emotionally abused A.P., who was crying in class. A.P.
  said she “had so much on her mind because she has to
  ‘take care of’ mother.” She said Mother is “paranoid




                         5
         that people in her past are ‘coming after her’ ” and that
         people are “following” her. A.P. stated Mother stopped
         saying “the crazy things” two months ago, and that
         Mother “only took medication when she was
         hospitalized.” A.P. asked the reporting party not to
         contact her family as she “should not be talking . . .
         about mother” because it is supposed to be “a secret.”
         When asked about therapy, A.P. said, “No, my mom
         says nothing is wrong with me.”
       The CSW met with A.P.’s school psychiatric social worker,
Ms. Joya, who sees A.P. twice a week. A.P. was initially referred
by a teacher after A.P. commented about “feeling sad because she
does not have a father.” Ms. Joya recommended A.P. receive
therapy services through victim’s intervention program (VIP).
She reported Mother appeared “guarded” and has “possible
mental health issues.”
       The CSW next interviewed Mother at the DCFS office, but
“[i]t appeared mother had been drinking as she had an odor of
alcohol.” Mother was “concerned” that A.P. cut herself, but said
A.P. “does not talk to her.” Mother confirmed A.P. resides with
her two adult sons. When the CSW asked to assess Mother’s
home, Mother asked: “[D]oes this mean I have to put [A.P.]’s bed
in her room?” Mother said she did not have any flooring in her
home and stated A.P.’s bed was in the hallway.
       As for A.P.’s father, Mother reported she does not know his
name, and she last saw him 10 years ago. She said A.P.’s father
was abusive and a “stalker.” She said he “sends these Social
Workers to my house and they look just like his sister. Isn’t that
weird. His sister has a way to get into your brain and control




                                6
you.” The CSW terminated the interview as Mother’s statements
were “not making sense.”
       The CSW next interviewed A.P.’s other adult brother,
Mark. Mark stated he “did not expect” A.P. to cut herself because
she is “talkative and open with him and his girlfriend, Erika” at
home. Mark believed A.P. cut herself “because of the friends she
has been hanging out with.”
       Mark stated he grew up in in his father’s care, and Mother
“did not have a good relationship” with his father. Mark stated
he himself does not have a relationship with Mother. He said he
is not concerned with Mother’s behavior because to him, that is
her “normal behavior.” He believed Mother tends to
“emotionally” hold onto things. Mother does not have consistent
contact with A.P.; the last time A.P. spent the night at Mother’s
home was “over a month ago.” Mark said Mother calls him before
initiating contact with A.P. He said he is willing to continue
caring for A.P.
       Mark’s girlfriend Erika reported she has been around the
family for the last 10 years, and “has not seen much contact”
between Mother and A.P. She expressed concern about Mother
because she seemed “very isolated.”
       A.P.’s adult sister, Samantha, was similarly concerned
about Mother. She believed Mother “could be depressed” and
described her as a single mother who “works a lot” and “has been
dealing with a lot.” When asked why A.P. lives with her adult
brothers, Samantha stated “the family decided [it] was more
stable” for A.P. She believed A.P. cut herself “because of the
group of friends [she] hangs out with.”




                               7
      DCFS was concerned by Mother’s failure to address A.P.’s
mental health concerns, in light of A.P. having cut herself
“approximately 30 times, 15 times on both left and right arm.”
DCFS was further concerned Mother had not made the necessary
legal arrangements to enable A.P.’s adult brothers to make
decisions regarding her school enrollment and ability to receive
mental health or medical services. DCFS was concerned A.P.
would attempt to harm herself in the future if her mental health
needs were not met. Based on the foregoing, DCFS recommended
A.P. be detained from Mother.
B.    Petition and Detention
     On April 23, 2019, DCFS filed a Welfare and Institutions
Code section 3002 petition on A.P.’s behalf. It alleged:
      • Count b-1: Mother has “a history of unresolved mental
        and emotional problems which manifest as paranoia
        and bizarre behaviors. Such mental and emotional
        conditions have prevented Mother from caring for [A.P.]
        and this has endangered the child’s physical health and
        safety and places the child at risk of serious physical
        harm and damage.”3
      • Count b-2: Mother “is unable to provide the child with
        ongoing care and supervision due to the child’s self-
        mutilating behaviors and suicidal ideations. The child
        refused to return to the mother’s care. Said inability of


2     All statutory references are to the Welfare and Institutions
Code, unless otherwise stated.
3   We include the operative version of count b-1 (as it was
amended by interlineation by the juvenile court).




                                8
         the child’s mother endangers the child’s physical and
         emotional health and safety, and places the child at risk
         of serious physical harm and damage.”
       At the detention hearing on April 24, 2019, the juvenile
court found a prima facie case for detaining A.P. The court found
there are no reasonable means by which the child’s physical and
emotional health would be protected without removing her from
Mother’s custody/home, and ordered her removal. The court
ordered monitored visits for Mother, which DCFS had discretion
to liberalize. The court referred Mother to individual family
counseling, parenting classes, a psychological/psychiatric
evaluation with follow-up treatment as recommended, and
random alcohol/drug testing with follow-up treatment if she tests
positive. The court ordered DCFS to provide individual
counseling referrals to A.P., and to assess Mark and Jose as
monitors for Mother’s visitation.
       Mother submitted a parentage questionnaire to the court,
naming V.B. as A.P.’s father.
       A.P. was placed with her adult sibling Mark.
C.    Developments during Dependency Proceedings
      In May 2019, the dependency investigator (DI) interviewed
Mark. He reported the cutting incident by A.P. appeared to have
been a “one-time thing.”
      Mother told the DI it was “falsely reported” she has mental
or emotional issues. She stated she has never been diagnosed
with or hospitalized for any mental health disorder. She told the
DI: “I’m not paranoid I know what I see . . . I have a stalker and
they use other people like police officers to harass me.” She
explained “the same people and cars [have been] harassing her




                                9
for many, many years.” She told the DI she “knows of two
incidents of cutting” by A.P. and believes it is because of bullying.
       A.P. told the DI her “ex friends” said mean things and
“encouraged” her to cut her arms with them. A.P. denied having
current thoughts of self-harm or suicide. She stated she “really
disliked the cutting” and has no plans to do it again.
       DCFS advised the court that A.P. had not yet been linked
to services due to “lack of cooperation and follow-up by the
current caregiver.” The Department of Mental Health assessor
reported A.P.’s caregiver did not follow through with obtaining
service providers for A.P. as originally agreed.
       In July 2019, DCFS informed the court A.P. has been
receiving therapy through VIP once a week for the last few
weeks.
       In August 2019, Mother told the CSW she had not enrolled
in any programs because her attorney told her she did not have to
as they are going to trial. Mother maintained she did not have
any mental health problems and denied substance abuse.
       On September 3, 2019, the juvenile court found V.B. to be
A.P.’s biological father.
       On October 24, 2019, A.P.’s school psychologist reported
A.P. “had been cutting with the intent to die and went around
school telling her friends goodbye because she said she’s going to
kill herself.” A.P. was transported to a hospital and placed on a
72-hour hold.
       At the end of the 72 hours, A.P.’s psychiatric hold was
extended because A.P. was “very guarded”, “minimized the
situation”, and “was not disclosing any information.” When
Mother found out, she cursed and questioned why the hospital
was pushing to get information from A.P. She asked, “Why the




                                 10
fuck is she being questioned. If she doesn’t want to fucking
answer any fucking questions she doesn’t have to answer any.”
Mother was adamant the reason for A.P.’s self-harm was due to
bullying at school. The CSW noted at some point during the
conversation that Mother “would repeat the same story not
making sense.”
      A.P. was released from the hospital on October 30, 2019.
      On December 5, 2019, now almost 8 months after the
detention hearing, DCFS informed the court Mother “has not
made any progress towards case plan goals” and was a “no show”
to the last four drug/alcohol test dates. Mother believed there
was nothing wrong with A.P. and that she cut herself because of
bullying; Mother “placed the blame on the school.” DCFS
expressed concerned about Mother’s “verbally aggressive
behavior and possible mental health issues” and recommended
Mother participate in a mental health evaluation.
      Mother consistently visited A.P., and A.P. did not report
any issues with the visits.
D.    Adjudication
      The jurisdictional and dispositional hearings took place
December 10 and 24, 2019.
      Mother testified at length. She denied having mental
health issues. When asked whether she has ever had a mental
health assessment, she replied: “Why should I when I don’t have
any problems?”
      Mother said A.P. informed her about the bullying sometime
in March or April of 2019. She believed A.P. did not have mental
health issues; “I don’t believe she has any problems. I mean, it’s
about bullying, people bullying her. It’s not her.” When asked if
switching schools would help, Mother stated it would not,




                               11
because “where she’s at right now it’s more of their home ground
or where they’re actually moved . . . to since the early 80’s so it’s a
close by area school where I have personal issues with certain
family members.” (Italics added.) She believed these family
members were bullying A.P. and were responsible for what A.P.
experienced at school. According to Mother, “They can’t just get
over . . . them being a fucking bunch of losers, stalking snitches
that they are. And she is being bullied by a family that she
thinks . . . means something when they don’t.” (Italics added.)
When asked to clarify if they are maternal or paternal relatives,
Mother stated they are not related to A.P.
       Mother identified her stalkers as Ruby and Darlene; she
called Ruby a “stalking rat out of Redwood City.” She stated she
has caught Ruby stalking her in several locations, including at
the market and on the bus. She had “more physical altercations
with them” after they moved into the area she lived. She said
they “constantly dress[ed] like LAPD officers.” She stated she
has also seen them work in numerous fast-food restaurants close
to her home; she “stopped going” to those restaurants when she
got sick after eating there. The stalking began sometime in the
“early nineties.”
       Mother next discussed A.P.’s father. She said “Father and
whoever his friends are” have a problem. “They’re idiots.”
“[T]hey harass my daughter and it’s [sic] friends and his family,
yeah, it’s a problem.” She repeated A.P.’s father and his friends
are harassing A.P.; “they’re a bunch of little ugly-ass fucking
kids.” She asked, “how many times do I have to kick their asses
for them to fucking stop, and then they want to use police on me.”
She stated she has been in “5 to 10” physical altercations with
them. She admitted that one of these altercations happened in




                                  12
A.P.’s presence, about four years ago. When asked about A.P.’s
father’s sister, Mother stated “he doesn’t have a sister that I
know of.”
       After hearing argument, the juvenile court sustained the
allegations in the petition and declared A.P. a dependent of the
court under section 300, subdivision (b). The court found “ample
evidence to support . . . sustaining the petition.” The court found
“a nexus between Mother’s mental and emotional issues and a
substantial risk of physical harm” to A.P. In support, the court
made many findings, as follows.
       “While [A.P.] and other witnesses described the self-
harming conduct in April as a one-time event, and Mother has
insisted that it was due to bullying at school, later, on October
24th, 2019, [A.P.] was transported to the hospital after another
self-harming incident. According to her school psychologist,
[A.P.] had again been cutting herself and this witness told the
Department that [A.P.] acted with the intent to die and went
around school telling her friends goodbye because she said she
was going to kill herself. This was not the first time that she had
expressed these thoughts.” The court noted A.P. stated she “had
also wanted to kill herself in the fifth grade.”
       The court found “there is a nexus between [A.P.]’s mental
and emotional issues at school and her mother. In a referral in
2018, . . . it was reported [A.P.] was crying at school because she
‘had so much on her mind because she has to take care of her
mother.’ She explained that her mother is paranoid and thinks
people are following her and coming after her.”




                                13
       “The evidence also supports the court’s finding that Mother
has not been able to care for [A.P.].” “When Mother was told
about [A.P.’s 72-hour hold being extended] by the Department,
she reacted angrily with cursing and insisted that the only issue
was bullying and that there was nothing wrong with [A.P.].”
       The court referred to Mother’s “past incident with DCFS in
2014” when she filed a missing person’s report for Samantha and
“a referral was made at that time for Mother’s observed verbal
abuse of [A.P.] at the police department.” The court noted the
UFA concluded Mother “met the criteria for unspecified
schizophrenia spectrum and other psychotic diagnoses.”
       The court found Mother launched into a rambling,
expletive-laden diatribe during her testimony. She believed “the
stalking is perpetrated by Father’s family, who has attempted to
impersonate police officers and also to working [at] a fast food
restaurant she frequents and this has caused her concern that
she’s being poisoned.” “Rather than take some responsibility for
helping [A.P.] address the issues that have caused her to engage
in self-harming behavior, Mother has essentially allowed [A.P.] to
reside with her older brother and insist that the cause of [A.P.]’s
issue was bullying.” Moreover, A.P. “has not been living with
Mother, which corroborates that Mother is not able to care for
her. As [A.P.]’s own statements indicate her emotional problems
stem, at least in part, from her struggles to deal with Mother’s
mental issues.”
       The court proceeded to disposition. The court found
returning A.P. to Mother “is contrary to the child’s welfare.” The
court found clear and convincing evidence “there is or would be a
substantial danger to the physical health, safety, . . . physical [or]
emotional well-being of the child if the child were returned




                                 14
home.” The court found “there are no reasonable means by which
the child’s physical health can be protected without removing the
child from the parent’s physical custody” and ordered A.P.
removed from Mother’s care.
       The court-ordered case plan for Mother included individual
counseling to address case issues, conjoint counseling with A.P.,
mental health counseling, a parenting program, a 730 evaluation,
and drug/alcohol testing (on demand based on reasonable
suspicion). The court ordered monitored visitation with A.P., for
two hours twice a week, and gave DCFS discretion to liberalize.
       Mother timely appealed.
                         DISCUSSION
A.    Substantial Evidence Supports the Court’s Assertion of
      Jurisdiction Over A.P.
      1.    Standard of Review
       In reviewing a challenge to the sufficiency of the evidence
supporting jurisdictional findings and related dispositional
orders, we “consider the entire record to determine whether
substantial evidence supports the juvenile court’s findings.” (In
re T.V. (2013) 217 Cal.App.4th 126, 133; accord, In re I.J. (2013)
56 Cal.4th 766, 773.) “Substantial evidence is evidence that is
‘reasonable, credible, and of solid value’; such that a reasonable
trier of fact could make such findings.” (In re Sheila B. (1993)
19 Cal.App.4th 187, 199.)
       In making our determination, “ ‘ “we draw all reasonable
inferences from the evidence to support the findings and orders of
the dependency court; we review the record in the light most
favorable to the court’s determinations; and we note that issues
of fact and credibility are the province of the trial court.”
[Citation.] “We do not reweigh the evidence or exercise




                               15
independent judgment, but merely determine if there are
sufficient facts to support the findings of the trial court.” ’ ” (In re
I.J., supra, 56 Cal.4th at p. 773; see In re Alexis E. (2009)
171 Cal.App.4th 438, 451 [“[w]eighing evidence, assessing
credibility, and resolving conflicts in evidence and in the
inferences to be drawn from evidence are the domain of the trial
court, not the reviewing court”].)
      2.     Applicable Law
       Section 300, subdivision (b)(1), authorizes a juvenile court
to exercise dependency jurisdiction over a child if the “child has
suffered, or there is a substantial risk that the child will suffer,
serious physical harm or illness, as a result of the failure or
inability of his or her parent . . . to adequately supervise or
protect the child, or . . . by the inability of the parent . . . to
provide regular care for the child due to the parent’s . . . mental
illness, developmental disability, or substance abuse.” (§ 300,
subd. (b)(1).) A jurisdictional finding under section 300,
subdivision (b)(1), requires DCFS to demonstrate the following
three elements by a preponderance of the evidence: (1) neglectful
conduct, failure, or inability by the parent; (2) causation; and
(3) serious physical harm or illness or a substantial risk of
serious physical harm or illness. (In re Joaquin C. (2017)
15 Cal.App.5th 537, 561; see also In re R.T. (2017) 3 Cal.5th
622, 624.)
      3.     Analysis
      Mother challenged the sufficiency of the evidence
supporting counts b-1 and b-2.
      We begin with count b-1, which provides: Mother has “a
history of unresolved mental and emotional problems which




                                  16
manifest as paranoia and bizarre behaviors. Such mental and
emotional conditions have prevented Mother from caring for
[A.P.] and this has endangered the child’s physical health and
safety and place[d] the child at risk of serious physical harm and
damage.”
       Mother contends the “facts the court relied on do not
provide substantial evidence of a nexus between Mother’s mental
health and harm to A.P.” She believes “there was no reasonable
basis for the court to conclude that Mother’s mental health posed
any risk of harm” to A.P. She argued the court’s findings were
“not supported by the record.” We disagree.
       “[H]arm may not be presumed from the mere fact of a
parent’s mental illness” (In re A.L. (2017) 18 Cal.App.5th 1044,
1050). Here, however, there is more than just the presence of
possible mental health issues. Here, we find the record
demonstrates Mother’s mental or emotional problems did, in fact,
“manifest as paranoia and bizarre behaviors” which affected A.P.
and placed her at substantial risk of harm.
       After learning that her daughter had cut herself 15 times
on each arm in April 2019, Mother insisted there was nothing
wrong with A.P. and she cut herself because of bullying at school.
When it was reported that six months later, in October 2019, A.P.
“went around school telling her friends goodbye” and cut herself
“with the intent to die,” Mother still insisted the only issue was
bullying.
       Mother’s focus on the bullying misses the point. Cutting
oneself 15 times on each arm at age 11, in response to bullying, is
not a rational or productive response. It is an extreme measure
that must be addressed before another serious physical injury
follows; in fact, A.P. did suffer another cutting episode in October




                                17
2019, and expressed her intention to die. For whatever reason,
Mother was and remains unable to focus on the need to seek
professional help for A.P., if only to effectively and safely deal
with the bullying, which Mother feels is the cause of A.P.’s desire
to cut herself. Mother’s own aggressive defense against the idea
that she herself may suffer from one or more mental disorders
could be what prevents her from appropriately helping her own
daughter. That the juvenile court so concluded is a rational
inference.
       Further, this was not the first time Mother had learned of
A.P.’s struggles and done nothing to help her. Mother had told
the DI she knew of two incidents of cutting by A.P. (prior to A.P.’s
third incident in October 2019). Mother’s inability to accept
and/or address her own mental health issues mirrors her
inability to do the same regarding her daughter’s mental health
issues.
       Mother had the opportunity to try to resolve the problem by
enrolling herself and A.P. in programs and counseling
recommended by DCFS. She could have participated in conjoint
counseling with A.P. Instead, there was considerable delay in
signing A.P. up with services because of “lack of cooperation and
follow-up” by A.P.’s caregivers. By December 5, 2019, almost
eight months into the dependency proceedings, Mother had “not
made any progress towards case plan goals” and was a “no show”
to the last four drug/alcohol tests. Mother did not accept any
responsibility and instead placed the blame on the school.
       Mother’s testimony about being stalked by paternal
relatives could have been credited as based in reality or credited
as falsely arising from paranoia. That the juvenile court chalked
it up to paranoia was not irrational or arbitrary. Mother’s




                                18
testimony at the hearings was intense, contradictory, and, at
times, nonsensical. That same paranoia is what had caused A.P.
to cry at school and worry that she “had so much on her mind
because she has to take care of her mother.” This should have
signaled to Mother that A.P. was suffering some emotional or
mental issues that needed to be addressed; at the very least,
Mother should have had a discussion with A.P. to determine how
to best minimize A.P.’s worries. Instead, Mother blamed others,
refused to arrange for appropriate mental health counseling, and
abdicated responsibility for A.P.’s needs to A.P.’s adult brothers
with whom A.P. resided and where she slept in a bed in the living
room. Thereafter Mother saw her daughter sporadically.
       Based on the foregoing, we conclude substantial evidence
supports the juvenile court’s jurisdiction per count b-1 of the
petition. Where, as here, “ ‘a dependency petition alleges
multiple grounds for its assertion that a minor comes within the
dependency court’s jurisdiction, a reviewing court can affirm the
juvenile court’s finding of jurisdiction over the minor if any one of
the statutory bases for jurisdiction that are enumerated in the
petition is supported by substantial evidence.’ ” (In re I.J., supra,
56 Cal.4th at p. 773.) Thus, “a single jurisdictional finding
supported by substantial evidence is sufficient to support
jurisdiction and render moot a challenge to the other findings.”
(In re M.W. (2015) 238 Cal.App.4th 1444, 1452.) In such cases,
we need not consider whether the other alleged grounds for
jurisdiction are supported. (In re Alexis E., supra,
171 Cal.App.4th at p. 451.) We thus need not address the
remaining allegations per count b-2.




                                 19
B.    Substantial Evidence Supports the Juvenile Court’s
      Removal Order
      1. Standard of Review
      We proceed with our review of Mother’s challenge to the
juvenile court’s order removing A.P. from Mother’s custody; we
search the record for substantial evidence. (In re Francisco D.
(2014) 230 Cal.App.4th 73, 80.)
      2. Applicable Law
      Section 361, subdivision (c) authorizes the juvenile court to
remove a child from the physical custody of the parent if the court
finds clear and convincing evidence there is or would be “a
substantial danger to the physical health, safety, protection, or
physical or emotional well-being of the minor” if returned home,
and that there are no reasonable means of protecting the minor’s
physical health without removal from parent’s physical custody.
(§ 361, subd. (c)(1).)
      3. Analysis
       The juvenile court found “there is or would be a substantial
danger to the physical health, safety, . . . physical [or] emotional
well-being of the child if the child were returned home.” The
court further found returning A.P. to Mother “is contrary to the
child’s welfare” and ordered A.P. removed. We conclude
substantial evidence supports the juvenile court’s order removing
A.P. from Mother’s care.
       A.P.’s living arrangement at Jose’s and Mark’s home did
not preclude the need to remove A.P. from Mother’s care, custody,
and home. Neither brother had the ability or legal right to enroll
A.P. in school or seek medical and mental health treatment for
her, as Mother had not provided them with any legal paperwork




                                20
to enable them to do so. Should A.P. be hospitalized again,
Mother would have final say as to A.P.’s treatment. Based on
Mother’s steadfast refusal to acknowledge that A.P.’s extreme
cutting response to alleged bullying raises mental health issues,
Mother’s emotional volatility, her actions and statements in the
record, and her erratic and contradictory testimony at the
adjudication hearing, we agree with the juvenile court that
returning A.P. to Mother is contrary to A.P.’s welfare. We affirm.
                         DISPOSITION
      The juvenile court’s jurisdictional findings and removal
order are affirmed.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                     STRATTON, J.

We concur:




             GRIMES, Acting P. J.




             WILEY, J.




                                21